 



Exhibit 10.2
BELO 2004 EXECUTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR AWARD NOTIFICATION
Director:
Date of Grant:
Under the terms of the Belo 2004 Executive Compensation Plan (the “Plan”), you
have been granted the following awards. All awards are effective on the Date of
Grant set forth above and are subject to the applicable terms and conditions of
the Plan, which are incorporated herein by reference. Your long-term incentive
awards are described below.
1. Stock Options.

     
No. of shares:
  ___shares of Belo Series B Common Stock
 
   
Option exercise price:
  $ ___ per share
 
   
Vesting and exercise dates:
  ___shares on and after [100% one year from grant date]
 
   
Expiration date:
  The option will expire on, and may not be exercised after, [ten years from
grant date]

Your right, if any, to exercise vested and unvested stock options upon your
termination of service is set forth in the termination guidelines attached as
Appendix A to this Award Notification.
2. Restricted Stock Units (RSUs)*.

     
No. of RSUs:
                      
 
   
Vesting:
  100% on the date of the annual meeting of shareholders on [one year following
grant date]
 
   
Payment date:
  Within 10 business days following the date of the annual meeting of
shareholders in [three years following grant date]
 
   
Form of payment:
  60% in shares of Belo Series A Common Stock; 40% in cash

Your right, if any, to payment with respect to your Restricted Stock Units upon
your termination of service is set forth in the termination guidelines attached
as Appendix A to this Award Notification.
 

*   RSUs are referred to in the Plan as “Deferred Shares.”

3. Change in Control. In the event of a Change in Control as defined in the
Plan, (i) all unvested stock options will vest and become exercisable
immediately and (ii) all RSUs will vest immediately. Vested RSUs will be paid at
the earliest practicable date that payment may be made without violating any
applicable provision of Section 409A of the Internal Revenue Code

 



--------------------------------------------------------------------------------



 



Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units
Granted to Non-Employee Directors

          Termination Reason   Stock Options   Restricted Stock Units
 
       
Voluntary resignation
  Unvested options are forfeited immediately. Vested options remain exercisable
for original term of the option.   Vesting will be pro-rated based on actual
service rendered. Payment is made on the normal payment date (date of annual
meeting 3 years from grant date).
 
       
Retirement
  Vesting is accelerated and options remain exercisable for original term of the
option.   Vesting will be pro-rated based on actual service rendered. Payment is
made on the normal payment date (date of annual meeting 3 years from grant
date).
 
       
Death or Disability
  Vesting is accelerated and options remain exercisable for original term of the
option.   Vesting is accelerated and RSUs are paid as soon as practicable.

 